DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s Response and Amendment filed on March 10, 2022 have been received and entered.  As previously discussed, Applicants elected without traverse Group 1 and the species of the combination of the seven FHMOs (first human milk oligosaccharides) listed in claim 1, part (v), the combination of the two SHMOs (second human milk oligosaccharides) listed in claim 1, part (vi), and polydextrose as the seventh component in the nutritional composition (claim 5).  Claim 1 has been amended.  No claims have been canceled or added.  Claims 7-14 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected Groups and species), there being no allowable generic or linking claim.  Accordingly, claims 1-6 and 15 are examined on the merits herewith.  
Claim Objections
In view of Applicants’ amendments to claim 1, the objection has been modified to mirror the amended claim.  
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.  The six different parts of the claims should be labeled with letters (a – f) or Roman numerals (i – vi), to separate the different parts of the claim, to make the claim clearer and easier to read.  These labels are needed, as the claim is lengthy and complex.  Applicants have added Roman numerals to parts (i) – (v) but not to part (vi), the SHMOs.  The correction is still required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US 9,283,240 B2), cited in Applicants’ IDS of Jan. 10, 2020, in view of Bidart et al. (“Human milk and mucosal lacto- and galacto-N-biose synthesis by transgalactosylation and their prebiotic potential in Lactobacillus species, Appl Microbiol Biotechnol 101:205-215, 2017, published online on October 7, 2016.
As previously discussed, Buck et al. disclose a synthetic infant or pediatric formula, a nutritional composition, that also assists in reducing inflammation and viral infection of the respiratory tract and oxidative stress, comprising a large number of HMOs (human milk oligosaccharides).  See col. 1, line 66, to col. 2, line 67; col. 4, lines 1-23; col. 8, line 16 – col. 10, line 24.  The infant/pediatric formula comprises protein, 2-75% of the total calories, which is 0.5 – 19 g/100 kcal; fat, 5-70% of the total calories, which is 0.55 – 7.78 g/100 kcal; and carbohydrate, 20-85% of the total calories, which is 5 – 21 g/100 kcal.  See col. 15, line 35, to 
Buck et al. do not disclose that their composition comprises the HMO precursor lacto-N-biose (LNB).  Bidart et al. disclose the HMO precursor lacto-N-biose (LNB) and that it is fermented by most strains of the species L. casei, L. rhamnosus, L. zeae, L. gasseri and L. johnsonii in the genus Lactobacillus.  LNB is also fermented by a number of species in the genus Bifidobacterium.  These lactic acid bacteria are common probiotic bacteria in the human intestinal tract.  LNB is a building block for the HMOs that selectively enrich the beneficial intestinal probiotic bacteria.  See pp. 205 and 208.  HMOs, which are found in human milk and in the gastrointestinal mucosa, play an important role in infant health (see p. 211, right col.).  LNB is a prebiotic that enhances the growth of Bifidobacteria and Lactobacilli, for selective stimulation of GI (gastrointestinal) tract microbiota (see p. 213, right col.).  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to add the LNB of Bidart et al. to the infant/pediatric formula of Buck et al., for the reasons above.  This artisan of ordinary skill would have known that adding the LNB would have added an HMO precursor to the nutritional composition/infant formula that would have increased HMO synthesis in the gut of the subject consuming this composition, thereby providing the subject with an increased level of HMOs, for improved stimulation of the desired/healthy probiotic bacteria in the GI tract.  See claims 1-5 and 15.  In view of the foregoing, a holding of obviousness is required.  
6 is rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US 9,283,240 B2), cited in Applicants’ IDS of Jan. 10, 2020, in view of Bidart et al. (“Human milk and mucosal lacto- and galacto-N-biose synthesis by transgalactosylation and their prebiotic potential in Lactobacillus species, Appl Microbiol Biotechnol 101:205-215, 2017, published online on October 7, 2016, and Rosales et al. (US 2010/0284980 A1).  The teachings of Buck et al. and Bidart et al. are disclosed above.  Buck et al. disclose that a nutritional composition/ infant formula comprising HMOs/prebiotics can comprise polydextrose, but the reference does not disclose a quantity for the polydextrose.  
Rosales et al. disclose, similarly, a nutritional composition/infant formula comprising protein, fat, carbohydrates and prebiotics.  The prebiotics comprise galacto-oligosaccharides and polydextrose (PDX).  See paragraphs 19-26, 47 and 48.  The amount of the PDX is 1 – 4 g/L (see paragraph 49).  The composition/formula has 69.4 kcal/100 ml (see paragraph 66), or 694 kcal/L.  Thus, the amount of the PDX is 1 – 4 g/694 kcal, or 0.144 – 0.576 g/100 kcal, which is approximately the same as Applicants’ range in claim 6.  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to use the amount of PDX taught by Rosales et al., as a suitable amount of this prebiotic, in the composition/formula of Buck et al.  In view of the foregoing, a holding of obviousness is required.  

Applicants assert that their invention is not obvious because of Applicants’ claim amendments, and because the GOSs and the SHMOs in the nutritional composition act synergistically to promote the growth and function of beneficial gut bacteria, to stimulate the gut-brain axis, to promote neurological development and function in children, to promote social and emotional development and to promote other neurological benefits.  Applicants assert that Buck et al. disclose a laundry list of possible HMOs and that Applicants’ invention is not obvious because it is obvious to try.  Applicants assert that the compositions of Buck et al. are not disclosed as having the properties of promoting the growth and function of beneficial gut 
  In reply, Applicants have not substantively amended their claims.  They have added Roman numerals to five of the six parts of claim 1, which is a helpful correction, making the claim easier to read and more comprehensible.  But the Roman numerals do not respond to the instant rejection.  Applicants refer to paragraphs 7 and 52-54, to say that these paragraphs demonstrate that the components of the composition act synergistically, to promote the growth and function of beneficial gut bacteria (probiotic bacteria) and to stimulate the gut-brain axis.  Yet, these paragraphs have no experimental information or data.  Paragraphs 7 and 52 recite what may be the therapeutic benefits of the composition.  The specification does not disclose even that any two components, the simplest situation possible, have a better than additive effect, or, more mathematically, that different combinations of A and B, as different fractions of the equi-effective dose of each molecule, the dose that achieves the desired effect, combined to yield 100% (for example a combination having 10% of the amount of A that gives the desired effect of A alone or B alone plus 90% of the amount of B that gives the desired effect of A alone or B alone, or a combination having 30%, 50%, etc. of the amount of A that gives the desired effect of A alone or B alone plus 70%, 50%, etc. of the amount of B that gives the desired effect of A alone or B alone, i.e., equi-effective doses), achieve the desired effect at a significantly lower amount of the therapeutic molecules administered, thereby demonstrating synergy.  
Regarding the HMOs disclosed by Buck et al., in the section on HMOs in col. 8, the reference discloses that human breast milk comprises over 200 HMOs.  The reference lists by name some of those that can be used in nutritional compositions, and the ones in claim 1 appear at the top of the list in col. 8, lines 43-47.  Nevertheless, the instant rejection is that it would have been obvious to add the LNB (lacto-N-biose) of Bidart et al. to the composition of Buck et al., for the reasons previously discussed.  Bidart et al. disclose that LNB is a building block and precursor of HMOs, which are synthesized in the gut (by the gut epithelium).  Adding 
As for Applicants’ idea that the claimed invention is obvious to try, Applicants’ idea is not part of the instant rejection.
Regarding Applicants’ assertion that Buck et al. do not disclose that their compositions promote the growth and function of beneficial gut bacteria, as discussed above, these features of LNB and HMOs are disclosed by Bidart et al. (see pp. 205-206).  Thus, this argument is not persuasive.  Regarding Applicants’ assertion that Bidart et al. do not disclose that LNB has an effect on cognitive function, this feature is not a claim limitation.  Applicants elected Group 1, the nutritional composition.  Applicants did not elect a method of improving cognitive function.  Again, the benefits of adding LNB to a nutritional composition comprising HMOs, particularly a composition for children and infants, are discussed above.  
The rejection is maintained.  
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicants are advised to participate in the after-final consideration pilot program.  Applicants are reminded of the PTO’s policies and procedures in this program for responding to final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patents/init_events/afcp.jsp, After-final Consideration Pilot 2.0.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-03-17